11 U.S. 271 (1812)
7 Cranch 271
HEZEKIAH WOOD
v.
JOHN DAVIS AND OTHERS.
Supreme Court of United States.
March 9, 1812.
March 10, 1812.
Present ... . All the Judges.
F.S. KEY, for the Plaintiff in error.
C. LEE, contra.
All the Judges being present.
*273 MARSHALL, Ch. J.
Stated that the opinion of the Court to be, that the verdict and judgment in the case of Susan Davis against Swann, were not conclusive evidence in the present case. There was no privity between Swann and Wood; they were to be considered as perfectly distinct persons. Wood had a right to defend his own title, which he did not derive from Swann.
Judgment reversed.